[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Toledo Bar Assn. v. Long, Slip Opinion No. 2021-Ohio-3967.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-3967
                        TOLEDO BAR ASSOCIATION v. LONG.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Toledo Bar Assn. v. Long, Slip Opinion No. 2021-Ohio-3967.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Indefinite suspension imposed with no credit for time served under interim
        felony suspension.
  (No. 2021-0751—Submitted August 3, 2021—Decided November 10, 2021.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2019-036.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Stephen Dennis Long, formerly of Toledo, Ohio,
Attorney Registration No. 0063824, was admitted to the practice of law in Ohio in
1994. On March 20, 2019, we suspended him from the practice of law on an interim
basis after he was convicted of multiple felony counts of pandering sexually
oriented matter involving a minor and illegal use of a minor in nudity-oriented
                             SUPREME COURT OF OHIO




material or performance. See In re Long, 156 Ohio St.3d 1270, 2019-Ohio-952,
126 N.E.3d 1195.
       {¶ 2} In a July 2019 complaint, relator, Toledo Bar Association, alleged that
the conduct underlying Long’s criminal convictions constituted illegal acts that
adversely reflect on his honesty, trustworthiness, and fitness to practice law.
       {¶ 3} A three-member panel of the Board of Professional Conduct was
appointed to hear the case.      The parties submitted stipulations of fact and
misconduct and agreed that Long should be indefinitely suspended from the
practice of law with no credit for time served under his interim suspension. They
also filed a joint motion to waive the hearing in this matter, which the panel
chairperson granted. After considering the parties’ stipulations, the applicable
aggravating and mitigating factors, and this court’s precedent, the panel found that
Long committed the charged misconduct and recommended that he be indefinitely
suspended from the practice of law with no credit for time served under his interim
suspension. The board adopted the findings and recommendation of the panel, and
no objections have been filed.
       {¶ 4} We adopt the board’s findings of misconduct and recommended
sanction.
                        Stipulated Facts and Misconduct
       {¶ 5} On May 2, 2017, a search warrant was executed at Long’s residence.
Based on evidence obtained in that search, a Wood County grand jury indicted
Long on five second-degree-felony counts of pandering sexually oriented matter
involving a minor and one fifth-degree-felony count of possessing criminal tools.
See State v. Long, Wood C.P. No. 2017CR0556 (Nov. 16, 2017). Another Wood
County grand jury later indicted Long on eight additional counts of pandering
sexually oriented matter involving a minor and two counts of illegal use of a minor
in nudity-oriented material or performance—all second-degree felonies. See State
v. Long, Wood C.P. No. 2018CR0141 (Mar. 22, 2018).




                                          2
                                January Term, 2021




       {¶ 6} On December 10, 2018, Long entered no-contest pleas and was found
guilty of all the charges in both cases. On March 11, 2019, the trial court sentenced
him to an aggregate ten-year prison term. The trial court also designated Long a
Tier II sex offender. Long appealed his convictions to the Sixth District Court of
Appeals, which affirmed his convictions on August 14, 2020. See generally State
v. Long, 2020-Ohio-4090, 157 N.E.3d 362 (6th Dist.), appeal not accepted, 160
Ohio St.3d 1496, 2020-Ohio-5634, 159 N.E.3d 282, cert. denied, ___ U.S. ___, 141
S.Ct. 2611, 209 L.Ed.2d 740 (2021).
       {¶ 7} As a result of Long’s criminal convictions, the parties stipulated and
the board found that Long violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness) and 8.4(h) (prohibiting a lawyer from engaging in conduct that
adversely reflects on the lawyer’s fitness to practice law). We accept these findings
and agree that Long’s illegal conduct was sufficiently egregious to constitute a
separate violation of Prof.Cond.R. 8.4(h). See Disciplinary Counsel v. Bricker, 137
Ohio St.3d 35, 2013-Ohio-3998, 997 N.E.2d 500, ¶ 21.
                                      Sanction
       {¶ 8} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the attorney violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 9} As for aggravating factors, the parties and the board cited Long’s
multiple offenses and the vulnerability of and resulting harm to the victims of his
conduct, who were minors. See Gov.Bar R. V(13)(B)(4) and (8). As for mitigating
factors, the board accepted the parties’ stipulations that Long (1) does not have a
record of prior discipline, (2) made full and free disclosure to the board and
exhibited a cooperative attitude toward the disciplinary proceedings, (3) had other




                                         3
                             SUPREME COURT OF OHIO




penalties or sanctions imposed for his conduct, and (4) has received ongoing
counseling since his incarceration. See Gov.Bar R. V(13)(C)(1), (4), (6), and (8).
       {¶ 10} The board recommends that we adopt the parties’ stipulated sanction
of an indefinite suspension with no credit for the time that Long has served under
his interim felony suspension. In support of that sanction, the board notes that we
have imposed the same sanction on seven other attorneys who were convicted of
similar offenses. See, e.g., Disciplinary Counsel v. Connors, 160 Ohio St.3d 338,
2020-Ohio-3339, 156 N.E.3d 895 (attorney convicted of one felony count of illegal
use of a minor in nudity-oriented material or performance and ordered to register
as a Tier I sex offender for 15 years); Disciplinary Counsel v. Martyniuk, 150 Ohio
St.3d 220, 2017-Ohio-4329, 80 N.E.3d 488 (attorney convicted of 20 felony counts
of pandering sexually oriented material involving a minor and ordered to register
as a Tier II sex offender for 25 years); Disciplinary Counsel v. Grossman, 143 Ohio
St.3d 302, 2015-Ohio-2340, 37 N.E.3d 155 (attorney convicted in federal court of
one count of receipt of visual depictions of child pornography after he
communicated with an undercover police officer posing as the father of a fictitious
11-year-old girl and went to a prearranged location expecting to meet her).
       {¶ 11} After independently reviewing the record in this case and our
precedent, we adopt the board’s findings of misconduct and agree that an indefinite
suspension with no credit for time served under our interim suspension order is the
appropriate sanction in this case.
                                     Conclusion
       {¶ 12} Accordingly, Stephen Dennis Long is indefinitely suspended from
the practice of law in Ohio with no credit for the time that he has served under the
interim felony suspension imposed on March 20, 2019. Costs are taxed to Long.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.




                                         4
                              January Term, 2021




                             _________________
       Johnson & Associates and D. Lee Johnson Jr.; Bugbee & Conkle, L.L.P.,
and Janelle M. Matuszak; and Joseph P. Dawson, Bar Counsel, for relator.
       Stephen Dennis Long, pro se.
                             _________________




                                       5